79036: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16706: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79036


Short Caption:SENA (CHRISTOPHER) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C311453Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/04/2021 at 11:30 AMOral Argument Location:Carson City


Submission Date:11/04/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristopher SenaHoward Brooks
							(Clark County Public Defender)
						David E. Lopez-Negrete
							(Clark County Public Defender)
						William M. Waters
							(Clark County Public Defender)
						


RespondentThe State of NevadaJulia A. BarkerAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


06/24/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/24/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-27078




07/08/2019Notice of Appeal DocumentsFiled District Court Order/Judgment. Certified copy of Amended Judgment of Conviction (Jury Trial) filed in district court on July 8, 2019. (SC)19-28926




07/08/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/05/16, 01/20/16, 04/04/16, 06/06/16, 07/13/16, 08/29/16, 10/12/16, 10/26/16, 08/09/17, 08/16/17, 08/23/17, 09/06/17, 12/04/17, 12/11/17, 01/03/18, 01/24/18, 01/31/18, 03/07/18, 08/01/18, 08/15/18, 08/22/18, 08/29/18, 09/05/18, 09/06/18, 09/07/18, 09/26/18, 12/12/18, 12/19/18, 01/23/19, 01/28/19, 01/29/19, 01/30/19, 01/31/19, 02/01/19, 02/04/19, 02/05/19, 02/06/19, 02/07/19, 02/08/19, 02/11/19, 02/13/19, 02/14/19, 02/15/19, 02/19/19, 02/20/19, 02/21/19, 04/29/19, 05/28/19.  To Court Reporter: Sharon Nichols, Christine Erickson. (SC)19-28952




07/08/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-28993




08/09/2019TranscriptFiled Notice from Court Reporter. Sharon Nichols stating that the requested transcripts were delivered.  Dates of transcripts: 01/05/16. (SC).19-33668




08/27/2019MotionFiled Court Reporter's Motion Requesting Extension to File Transcripts. (SC).19-35828




09/03/2019Order/ProceduralFiled Order Granting Motion and Regarding Briefing Schedule.  Court Recorder Christine Erickson's Certificate of Delivery of Transcripts due:  October 28, 2019.  Appellant shall have until January 16, 2020, to file and serve the opening brief and appendix.  (SC)19-36791




10/24/2019TranscriptFiled Notice from Court Reporter. Christine Erickson stating that the requested transcripts were delivered.  Dates of transcripts: 09/05/18, 09/06/18, 09/07/18, 01/28/19, 01/29/19, 01/30/19, 01/31/19, 02/01/19, 02/04/19, 02/05/19, 02/06/19, 02/07/19, 02/08/19, 02/11/19, 02/13/19, 02/14/19, 02/15/19, 02/19/19, 02/20/19, 02/21/19, 04/04/16, 06/06/16, 07/13/16, 08/29/16, 10/12/16, 10/26/16, 08/09/17, 08/16/17, 08/23/17, 09/06/17, 12/04/17, 12/11/17, 01/03/18, 01/24/18, 01/31/18, 03/07/18, 08/01/18, 08/15/18, 08/22/18, 08/29/18, 09/26/18, 12/12/18, 12/19/18, 01/23/19, 04/29/19, 05/28/19. (SC)19-44164




01/08/2020MotionFiled Stipulation for Extension of Time to File Opening Brief.  (SC)20-00899




01/08/2020Notice/OutgoingIssued Notice- Stipulation Approved.  Appellant's Opening Brief and Appendix due:  February 18, 2020.  (SC)20-00936




02/13/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.  (SC)20-06159




02/27/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: April 20, 2020. (SC).20-07895




04/10/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (Second Request).  (SC)20-13802




04/23/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 20, 2020, to file and serve the opening brief and appendix.  (SC)20-15426




05/20/2020MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type-Volume Limitation. (SC)20-19215




05/20/2020BriefFiled Appellant's Opening Brief. (SC)20-19216




05/20/2020AppendixFiled Appendix to Opening Brief Vol I. (SC)20-19217




05/20/2020AppendixFiled Appendix to Opening Brief Vol II. (SC)20-19218




05/20/2020AppendixFiled Appendix to Opening Brief Vol III. (SC)20-19219




05/20/2020AppendixFiled Appendix to Opening Brief Vol IV. (SC)20-19220




05/20/2020AppendixFiled Appendix to Opening Brief Vol V. (SC)20-19221




05/20/2020AppendixFiled Appendix to Opening Brief Vol VI. (SC)20-19222




05/20/2020AppendixFiled Appendix to Opening Brief Vol VII. (SC)20-19223




05/20/2020AppendixFiled Appendix to Opening Brief Vol VIII (CORRECT VOL VIII FILED ON 8/12/20) (SC)20-19224




05/20/2020AppendixFiled Appendix to Opening Brief Vol IX. (SC)20-19225




05/20/2020AppendixFiled Appendix to Opening Brief Vol X. (SC)20-19226




05/20/2020AppendixFiled Appendix to Opening Brief Vol XI. (SC)20-19230




05/20/2020AppendixFiled Appendix to Opening Brief Vol XII. (SC)20-19232




05/20/2020AppendixFiled Appendix to Opening Brief Vol XIII. (SC)20-19233




05/20/2020AppendixFiled Appendix to Opening Brief Vol XIV. (SC)20-19234




05/20/2020AppendixFiled Appendix to Opening Brief Vol XV. (SC)20-19235




05/20/2020AppendixFiled Appendix to Opening Brief Vol XVI. (SC)20-19236




05/20/2020AppendixFiled Appendix to Opening Brief Vol XVII. (SC)20-19237




05/20/2020AppendixFiled Appendix to Opening Brief Vol XVII. (SC)20-19238




05/20/2020AppendixFiled Appendix to Opening Brief Vol XVIII. (SC)20-19239




05/20/2020AppendixFiled Appendix to Opening Brief Vol XIX. (SC)20-19240




05/20/2020AppendixFiled Appendix to Opening Brief Vol XX. (SC)20-19242




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXI. (SC)20-19243




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXII. (SC)20-19245




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXIII. (SC)20-19247




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXIV. (SC)20-19251




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXV. (SC)20-19253




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXVI. (SC)20-19256




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXVII. (SC)20-19258




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXVIII. (SC)20-19259




05/20/2020AppendixFiled Appendix to Opening Brief Vol XXIX. (SC)20-19262




06/04/2020Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted. The opening brief was filed on May 20, 2020.  Respondent shall have until June 19, 2020, to file and serve the answering brief.  (SC)20-21028




06/19/2020MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief. (SC)20-22855




06/24/2020Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  August 18, 2020.  (SC)20-23499




08/12/2020AppendixFiled Appendix to Opening Vol VIII. (SC)20-29680




08/18/2020MotionFiled Respondent's Motion to Extend Time for Enlargement of Time Second Request. (SC)20-30362




08/18/2020Notice/IncomingFiled Respondent's Notice of Appearance. (Alexander Chen)(SC)20-30363




08/20/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: October 19, 2020. (SC)20-30699




10/19/2020MotionFiled Respondent's Motion to Extend Time to file an Answering Brief. (Third Request) (SC)20-38210




10/28/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: November 18, 2020. (SC)20-39454




11/18/2020MotionFiled Motion for Leave to File Respondent's Answering Brief in Excess of Type-Volume Limitations. (SC).20-42106




11/18/2020BriefFiled Respondent's Answering Brief.  (STRICKEN PER ORDER 11/30/2020).  (SC).


11/18/2020AppendixFiled Respondent's Appendix. (SC).20-42111




11/24/2020MotionFiled Appellant's Opposition to Respondent's Motion for Leave to File Respondent's Answering Brief in Excess of Type-Volume Limitations. (SC).20-42836




11/30/2020Order/ProceduralFiled Order Granting Motion in Part.  Respondent has filed a motion for leave to file an answering brief in excess of the type-volume limitation.  Respondent represents that the proposed brief contains 55,975 words.  The clerk shall strike the answering brief filed on November 18, 2020.  Respondent shall have 21 days from the date of this order to file and serve an amended answering brief that does not exceed 27,000 words.  (SC)20-43279




12/17/2020MotionFiled Respondent's Motion for Excess Pages to File Answering Brief. (SC)20-45709




12/21/2020BriefFiled Respondent's Amended Answering Brief.  (SC)20-45938




12/24/2020Order/ProceduralFiled Order. Respondent has now filed a motion for leave to file an answering brief in excess of 27,000 words.  However, respondent filed an amended answering brief on December 21, 2020, and the certificate of compliance appended to that brief certifies that it contains 26,917 words.  Accordingly, no motion is necessary and this court takes no action on the motion.  Appellant shall have until January 20, 2021, to file and serve any reply brief. (SC)20-46531




01/13/2021MotionFiled Stipulation for an Extension to File Reply Brief. (SC)21-01141




01/13/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date February 19, 2021. (SC)21-01150




02/16/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)21-04531




02/26/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until April 5, 2021, to file and serve the reply brief.  (SC)21-05787




04/05/2021BriefFiled Appellant's Reply Brief. (SC)21-09792




04/06/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/24/2021MotionFiled Appellant's Motion Requesting Transmittal of Exhibits. (SC)21-24657




09/08/2021Order/ProceduralFiled Order Granting Motion to Transmit Original Exhibits. The clerk of the district court shall have 14 days from the date of this order to transmit to this court, under seal, original district court exhibits 79, 80, 81, and 82. (SC)21-26051




10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 4, 2021, at 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)21-28557




10/13/2021Notice/IncomingFiled Appellant's Notice of Appearance for David Lopez-Negrete. (SC)21-29396




10/22/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-30256




11/04/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


05/26/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, and remanded." Before the Court En Banc. Author: Herndon, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 34. En Banc. (SC).22-16706




06/20/2022RemittiturIssued Remittitur. (SC)22-19363




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 28, 2022. (SC)22-19363





Combined Case View